DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered and the amendments to claim 16 overcome the current rejections. The claim has been amended to contain new issues. The new issue being a ramping control system and the catalyst to be microparticulate. These limitations were not previously considered and require new search and consideration. New rejections follow due to the newly discovered Bartholic WO 94/24229 reference.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu CN 106219666 A in view of Bartholic WO 94/24229.
With respect to claim 16, the Zhu CN 106219666 A reference discloses a system in the abstract and claims of treating an aqueous solution containing impurities including a perfluoroalkyl 
The reference differs in that it does not disclose a ramping control system configured to automatically increase microparticulate catalyst concentration in the reactor during reaction.
Bartholic WO 94/24229 reference discloses on page 13, line 8- page 14 line 9, microparticulate controller capable of being used to increase the catalyst concentration based on system parameters during the reaction ensuring the accuracy of the catalyst.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Zhu reference and use the catalyst addition system, since it would yield the added benefit of increased catalyst accuracy as evidenced by the Bartholic reference. 

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu CN 106219666 A, further in view of Bartholic WO 94/24229 further in view of Cox WO 2011160186 A1.
With respect to claim 17, the Zhu in view of Bartholic references do not disclose further comprising a catalyst separator disposed proximate the reactor outlet configured to separate catalyst from the treated aqueous stream.  
However, the Cox WO 2011160186 A1 reference discloses on page 16 lines 31 to page 17 line 15, the use of a filtration membrane, preferably a cross-flow filtration membrane, comprised of ceramic or stainless steel. In other embodiments, the filter membrane can include polymeric material. Although these are degraded by UV, the water absorbs UV and the photocatalyst absorbs and scatters it; these characteristics make polymeric material suitable for use not only in the filter membrane, but in the housing as well. It will be appreciated that the filtration membrane acts to keep the photocatalytic slurry within the means for conducting the photocatalytic reaction. In the case of the membrane, the benefits of a pressure drop between the inlet, module and reactor may be created for example by a simple aperture sized to create the required affect. However, a membrane may still have some benefits for example to keep unwanted solids and pathogens out of the module, or to act as a filter ensuring the outlet fluid itself is not contaminated with unwanted species. Additionally it is known that filter cakes on a membrane can act to remove unwanted species, and therefore add to the efficacy of the system.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Zhu in view of Bartholic references and use a membrane separator since it would yield the added benefit of acting to keep the photocatalytic slurry within the means for conducting the photocatalytic reaction as evidenced by Cox.
With respect to claim 20, the Zhu in view of Bartholic references disclose the water purification system of claim 16, but does not disclose further comprising a filter disposed upstream from the photocatalytic reactor, the filter being configured to remove particles having a size greater than 0.5 µ from the aqueous stream.
However, the Cox WO 2011160186 A1 reference discloses on page 16, line 31 to page 17, line 15, the use of a filtration membrane, preferably a cross-flow filtration membrane, comprised of ceramic or stainless steel. However, in other embodiments, the filter membrane can include polymeric material. Although these are degraded by UV, the water absorbs UV and the photocatalyst absorbs and scatters it; these characteristics make polymeric material suitable for use not only in the filter membrane, but in the housing as well. It will be appreciated that the filtration membrane acts to keep the photocatalytic slurry within the means for conducting the photocatalytic reaction. In the case of the membrane, the benefits of a pressure drop between the inlet, module and reactor may be created for example by a simple aperture sized to create the required affect. However, a membrane may still have some benefits for example to keep unwanted solids and pathogens out of the module, or to act as a filter ensuring the outlet fluid itself is not contaminated with unwanted species. Additionally it is known that filter cakes on a membrane can act to remove unwanted species, and therefore add to the efficacy of the system.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Zhu in view of Bartholic references and use a membrane separator since it would yield the added benefit of acting to keep the photocatalytic slurry within the means for conducting the photocatalytic reaction as evidenced by Cox.
The reference does not disclose the filter being configured to remove particles having a size greater than 0.5 µ from the aqueous stream.
However, the modification of the Zhu in view of Bartholic in view of Cox references disclose the use of a filter. It would be within the routine skill of one in the art to size a filter for the contaminant it is intended to remove. Filters with larger pore sizes pass larger particles, while filters with smaller pores pass smaller particles. Therefore the pore size is result effective. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Zhu in view of Bartholic in view of Cox references and use a filter being configured to remove particles having a size greater than 0.5 µ from the aqueous stream, since it has been held that wherein the general conditions exist it is within the routine skill of one in the art to find or discover the optimum or workable ranges. 


Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu CN 106219666 A, further in view of Bartholic WO 94/24229 further in view of Wilkinson WO 2011/017194 A2.
With respect to claims 18 and 19, the Zhu in view of Bartholic references disclose the water purification system of claim 16, but do not disclose a spray nozzle configured to atomize the aqueous feed stream or comprising a catalyst inlet disposed upstream from the spray nozzle in order to combine the aqueous feed steam and the catalyst before atomization.  
However, paragraph 0046 of the Wilkinson WO 2011/017194 A2 reference discloses the use of spray nozzle device for carrying out the concurrent atomization of the reactive compound-containing liquid stream and of the catalyst-containing liquid stream into a droplet spray is a design having separate channels for the reactive compound-containing liquid stream and for the catalyst-containing liquid stream and at least one fluidizing gas channel for an atomizing gas stream, e.g., air, for atomizing the liquid streams. [0047] Such nozzle designs can atomize the separate liquid streams into a droplet spray that results in intimate mixing and contact of the droplets, such that the reactive compound is contacted with the catalyst, to effect a catalyzed reaction. [0048] the nozzle design may provide intimate mixing of the liquid streams.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Zhu in view of Bartholic references and use a liquid/catalyst atomizer since it would yield the added benefit of intimate mixing of the streams as evidenced by Wilkinson.


Allowable Subject Matter
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art does not suggest nor fairly disclose a reactor including a catalyst concentration controller configured to automatically increase the catalyst concentration in the reactor while agitating the catalyst-containing solution during a reaction occurring in the presence of UV light, removing catalyst particles from the treated aqueous stream to form a purified aqueous stream, and recycling the removed catalyst particles to the reactor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/               Examiner, Art Unit 1774